Per Curiam.
Plaintiff has petitioned for a rehearing. In the petition it is argued that, inasmuch as this court ruled that there was sufficient evidence to sustain a verdict as to one of the two grounds of negligence upon which plaintiff’s action is predicated, the court should have affirmed' the judgment. It is doubtless true that where a cause of action for personal injury is based upon several grounds of negligence a recovery may be had i'f any one of the grounds is established, but we do *923not believe that the verdict in this case can be sustained by applying this rule. In this case the plaintiff asserts two grounds of negligence: (i) The acts of Koester in permitting Grant Clark to get upon the moving train; and (2) the placing of the piles of dirt too near the railroad tracks. This court ruled that the first ground was not sustained by any competent evidence, and that the court erred in admitting evidence relating to such first ground. It is apparent that this incompetent evidence was considered by the jury, and, so far as we know, it may have been a controlling factor in arriving at the general verdict. For in answer to special interrogatories submitted with the general verdict the jury specifically found that “Koester was in charge of the work and embankments testified to on July 26, 1919,” and that he “was negligent in permitting Grant Clark to get upon the freight car.”
There was no special finding, however, covering the question of proximate cause. The jury by the general verdict said that the defendant was guilty of negligence, and that such negligence was the proximate cause of the death of Grant Clark, but they did not say that the placing of the embankments of dirt was the proximate cause. If there had been a special finding to that effect a wholly different situation would have been presented. It may be that in arriving at the general verdict the jury, or some of them, considered that the acts of Koester was the proximate cause. It is elementary that in order to render a party liable to another for damages resulting from negligence it must not only be shown that the party sought to be charged was negligent, and that the party seeking recovery was damaged, but it must also be shown that the damages sustained proximately resulted from the negligence of the party so sought to be charged.
In the.petition for rehearing it is contended that the court should say, as a matter of law, that the placing of the embankments of dirt was the proximate cause of the death of Grant Clark. We are unable to agree with this contention, and adhere to the views expressed in our former opinion that both the question of negligence and proximate cause were, under the evidence here, questions of fact for the jury.
A rehearing is denied.
Christianson, Bronson, Robinson and Birdzell, JJ., concur.